Exhibit 99.1 News For Immediate Release Contact: May 18, 2010 Rick Honey (212) 878-1831 MINERALS TECHNOLOGIES INC. DECLARES QUARTERLY DIVIDEND NEW YORK, May 18—Minerals Technologies Inc. (NYSE: MTX) today declared a regular quarterly dividend of $0.05 per share on the company’s common stock. The dividend is payable on June 16, 2010 to stockholders of record on June 1, 2010. Minerals Technologies Inc. is a global resource- and technology-based growth company that develops produces and markets the highest quality performance-enhancing minerals and related products, systems and services. MTI serves the paper, steel, polymer and other manufacturing industries. The company reported sales of $907.3 million in 2009. #### For further information about Minerals Technologies Inc. look on the internet at http://www.mineralstech.com/
